DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 11/15/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	The phrase “ the same form” a recited in line 8 appears to be –a same form--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the resin portion” as recited in line 8 lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is, as best understood in view of the rejections under 112 second paragraphs, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama (US PAT. 6,616,480).
	Kameyama teaches a process of making an electrical connector comprising steps of: fabricating an integrally molded article (2, col. 10, lines 57-61) having a first connector connection terminal (5, col. 12, lines 15-54) as shown in Fig. 1; fabricating a dummy molded article (10, col. 15, lines 58-63) having no a connector connection terminal as shown in Fig. 1; forming a connector housing by integrating the integrally molded article and the dummy molded article as shown in Fig. 3; and forming a connector frontage (3, col. 15, lines 47-50, as shown in Fig. 1) corresponding to the integrally molded article in the connector housing as shown in Fig. 3, wherein the dummy molded article has a same form of the integrally molded article having the first connector connection terminal.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as a dummy molded article (10, col. 15, lines 58-63) having no connector connection terminal. Examiner traverses the argument. According to the limitation as recited in line 3, there is no structural definition what the dummy molded article is defined. The claimed invention is only provided the dummy molded article having no connector connection terminal and the dummy molded article has a same form of the integrally molded article. According to Figs. 1 and 3 of Kameyama, the dummy molded article having no connector connection terminal has the same form of the integrally molded article having the first connector connection terminal. Also, applicant indicates that the dummy molded article of Kameyama is not molded. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729